DETAILED ACTION
This office action is in response to the communication received on 02/25/2021 concerning application no. 15/874,523 filed on 01/18/2018.
Claims 1-11 and 13-14 are pending.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, recites “ultrasound probe which transmits transmitting ultrasound to a subject and which receives a receiving signal from the subject”. This claim element should be amended to “ultrasound probe configured to transmit transmitting ultrasound to a subject and configured to receive a receiving signal from the subject”. This amendment would remove the possibility of an interpretation of claiming human matter.
Claim 1, lines 8-16, recite “a transmitter which generates a plurality of driving signals with different driving waveforms including at least a first driving signal and a second driving signal, provides a time delay to one or more of the first driving signal or the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point, outputs the first driving signal to the first transducer group, outputs the second driving signal to (1) generates a plurality of driving signals with different driving waveforms including at least a first driving signal and a second driving signal, (2) provides a time delay to one or more of the first driving signal or the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point, (3) outputs the first driving signal to the first transducer group, (4) outputs the second driving signal to the second transducer group, and (5) outputs a remainder of the plurality of driving signals to a remainder of the plurality of transducer groups of the transmitting opening, the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and the second driving signal is supplied”. This amendment will define the functions that the transmitter is performing in a clear and distinct manner.
Claim 1, line 17, recites “receiving signal from the the subject”. This claim element should be amended to “receiving signal from the subject” in order to remove the repeated word.
Claim 1, lines 24-27, recites “wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse of the second driving signal is included in a frequency power spectrum of a transmitting pulse of the first driving signal”. This claim element is grammatically flawed and should be amended to recite “wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse of the second driving signal [[is]] being included in a frequency power spectrum of a transmitting pulse of the first driving signal”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “remainder of the plurality of transducer groups” and the “ratio of a number of transducers of the first group with respect to all transducers of the transmitting opening is 1/16 to 1/12” must be shown or the feature canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, lines 13-14, recite “outputs a remainder of the plurality of driving signals to a remainder of the plurality of transducer groups of the transmitting opening”. While the specification provides support for a “plurality of transducer groups of a transmitting opening” (See paragraph 0013 of the published specification), the specification fails to disclose the output of a remainder of plurality of driving signals to a remainder of the plurality of transducer groups. That is, the specification fails to teach any functional or structural features of a “remainder” of a plurality of transducer groups. Given this lack of support in the specification, the claim contains subject matter that is not described in the specification in such a way to reasonably convey to one with ordinary skill in the art that the inventor, or the joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 10, recite “to one or more of the first driving signal or the second driving signal”. This claim element is indefinite as it is unclear whether the claimed invention comprises a plurality of first driving signals and second driving signals or a single “first driving signal” and a single “second driving signal”. Line 9, recites “a first driving signal and a second driving signal”. The claim element establishes that there is a single first and second driving signal. The claim element in question conflicts with it due to the recitation of “one or more” as it indicates that there is a plurality of first and second driving signals. Such conflict would be indefinite to one with ordinary skill in the art.
For purposes of examination, the Office is considering there to be a single first driving signal and a single second driving signal.
Line 25, recites “a transmitting pulse of the second driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this is a transmitting pulse that is different from the output of the second driving signal in line 12 or is a separate and distinct pulse.
Examiner suggests that the claim element be amended to “the output of the second driving signal”, if that is what is intended
Lines 24-25, recites “a transmitting pulse of the first driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if this is a transmitting pulse that is different from the output of the first driving signal in lines 11-12 or is a separate and distinct pulse.
Examiner suggests that the claim element be amended to “the output of the first driving signal”, if that is what is intended

Claim 6 recites the limitation "the transmitting pulse signal of the first driving signal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6, lines 2-3, recite “the transmitting pulse signal of the first driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “transmitting pulse signal” in claim 6 is the same as the “transmitting pulse of the first driving signal” in lines 26-27 of claim 1, or is referring to a separate and distinct feature of the first driving signal.
For purposes of examination, the Office is considering the “transmitting pulse signal of the first driving signal” in claim 6 to be the same property as the “transmitting pulse of the first driving signal” in claim 1.

7 recites the limitation "the transmitting pulse signal of the second driving signal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, lines 2-3, recite “the transmitting pulse signal of the second driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “transmitting pulse signal” in claim 7 is the same as the “transmitting pulse of the second driving signal” in line 25 of claim 1, or is referring to a separate and distinct feature of the first driving signal.
For purposes of examination, the Office is considering the “transmitting pulse signal of the second driving signal” in claim 6 to be the same property as the “transmitting pulse of the second driving signal” in claim 1.

Claim 11 is indefinite for the following reasons:
Lines 4 and 6, recites “a higher harmonic wave component”. This claim element lacks limits to how much higher the harmonic component must be to whatever it is compared to.
For purposes of examination, the Office is considering “higher harmonic” to be any harmonic higher than the fundamental harmonic.
Lines 4-5, recites “extracts a higher harmonic wave component of one of the first driving signal or the second driving signal from the receiving signal”. This claim element is indefinite as it is unclear how the first and second driving signals are from the “receiving signal”. Claim 1, lines 8-9, establish that the transmitter is generating a plurality of driving signals which include the first and second driving signals. Lines 12-13 of claim 1, further continue to explain that the first and second driving signals are being output not received. This lack of clarity of if the first and second driving signals are related to the 
For purposes of examination, the Office is considering the higher harmonic component being extracted of the received signal which does not contain the first or second driving signals.

Claim 13 is indefinite for the following reasons:
Claim 13 recites the limitation "the frequency band of a frequency power spectrum of the transmitting pulse of the first driving signal" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the frequency band of a frequency power spectrum of the transmitting pulse of the second driving signal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the transmitting pulse signal of the second driving signal" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Lines 2-3, recites “a frequency power spectrum of the transmitting pulse of the first driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the frequency power spectrum is the same as the frequency power spectrum established in claim 1, line 26, or is a separate and distinct frequency power spectrum.
For purposes of examination, the Office is considering the frequency power spectrum to be the same as the one established in Claim 1.
Lines 3-4 recites “a frequency power spectrum of the transmitting pulse of the second driving signal”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the frequency power spectrum is the same as the frequency power 
For purposes of examination, the Office is considering the frequency power spectrum to be the same as the one established in Claim 1.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3, in its entirety, recites “The ultrasound diagnostic apparatus according to claim 1, wherein, the transmitter generates the first driving signal and the second driving signal with a different driving waveform between the first transducer group and the second transducer group”. This claim fails to further limit the claimed subject matter upon which it depends. The independent claim 1, upon which claim 3 depends, establishes that “a transmitter generates a plurality of driving signals with different driving waveforms including at least a first driving signal and a second driving signal” (Lines 8-9) and the .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US Patent 6,042,556) in view of Wegner (PGPUB No. US 2015/0080725) further in view of Tetsuya (JP 2014168555).

Regarding claim 1, Beach teaches an ultrasound diagnostic apparatus including an ultrasound probe (Transducer array 12 in Fig. 2) which transmits transmitting ultrasound to a subject and which receives a receiving signal from the subject to generate ultrasound image data from the receiving signal (Fig. 2 shows transmitters 20, receivers 28, and a user interface 18), the apparatus comprising:
Fig. 2 shows a plurality of transducer elements 32a-32n set on the array 12), wherein the plurality of transducers includes a plurality of transducer groups including at least a first transducer group (Imaging array 36 in Fig. 2) and a second transducer group (HIFU array portion 38 in Fig. 2) (Col. 6, lines 34-52, teaches that the transducer consists of a imaging array portion 36 and a HIFU array portion 38. This is seen in Fig. 4);
a transmitter (Transmitters 26 in Fig. 2) which generates a plurality of driving signals with different driving waveforms including at least a first driving signal and a second driving signal, provides a time delay to one or more of the first driving signal or the second driving signal of the plurality of driving signals so that the transmitting ultrasound focuses to a same focal point (Col. 5, line 54 to Col. 6, line 8, teaches that the transmitters 26 are connected to each element are able to control each of the delay, focus, and the steering for their respective signals for the transducer elements 32 and 34. The aperture control determines which transducer elements are activated by the transmitter at a given time and the focus control defines the respective delays for the firing of the active transducer elements. Given the ability steer and focus each element from the elements 32 and 34, the transmitter is capable of focusing the transmission to the same focal point for both the imaging array, which comprises the transducer elements 34, as well as the HIFU array, which comprises the transducer elements 32), outputs the first driving signal to the first transducer group (Col. 10, lines 62-67, teach that the imaging array 36 is used to locate the treatment zone. Col. 6, lines 34-52, teach that the imaging array portion 36, utilizes the transducer elements 34a-34k), outputs the second driving signal to the second transducer group (Col. 10, lines 62-67, teach that the HIFU array 38 is used to target the treatment area. Col. 6, lines 34-52, teach that the HIFU array portion 38, utilizes the transducer elements 32a-32n); and
a receiver (Receivers 28) which receives the receiving signal from the subject (Col. 5, lines 41-53, teaches that the receivers 28 receive ultrasound echoes. Furthermore, Col. 5, lines 54-61 teaches that the receivers 28 receive the ultrasound echoes from the transducer array 12 via the delay lines 24. See Fig. 2 which shows the emission and reception of ultrasound in the patient P); and 
a central processing unit (Processing and control unit 30)which generates the ultrasound image data from the receiving signal (Col. 6, lines 9-33, teaches that a processing and control unit 30 is able to generate images based on received signals)
wherein 
the first transducer group is positioned on an inner side of the transmitting opening (Elements 34a-34k of the imaging array 36 are shown to be in the center of the ultrasound transducer in Fig. 4) and the second transducer group is positioned to an outer side of the first transducer group (Elements 32a-32n of the HIFU array 38 are shown to be outside of the imaging array 36 of the ultrasound transducer in Fig. 4).
However, Beach is silent regarding an ultrasound diagnostic apparatus,
wherein the transmitter outputs a remainder of the plurality of driving signals to a remainder of the plurality of transducer groups of the transmitting opening, the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and the second driving signal is supplied; and 
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse of the second driving signal is included in a frequency power spectrum of a transmitting pulse of the first driving signal.
In an analogous imaging field of endeavor, regarding the control and transmission/reception of subarrays, Wegner teaches an ultrasound diagnostic apparatus, 
wherein the transmitter outputs a remainder of the plurality of driving signals to a remainder of the plurality of transducer groups of the transmitting opening (Paragraphs 0038-0039 teaches that the array 130 has real-aperture sub-arrays Sub 1, Sub 2,… Sub N. Therefore, the array can have more than 2 sub-arrays. These sub-arrays can have waveforms orthogonal to one another and have different frequency bands such that they each have unique frequencies with a corresponding phase. See Fig. 1D), the transmitter sequentially switching the transducers of the first transducer group and the second transducer group to which the first driving signal and the second driving signal is supplied (Paragraphs 0039-0040 teaches that the sub-arrays can transmit the waveforms sequentially and are produced with a switching element such as a multiplexer unit).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beach with Wegner’s teaching of an ultrasound diagnostic apparatus that is able to transmit more than two driving signals from a plurality of transducer groups and be able to sequentially switching from the transducer groups. This modified apparatus would allow a user to image with greater spatial resolution and tissue differentiation without image quality loss (Paragraph 0003 of Wegner).
However, the combination of Beach and Wegner is silent with respect to the transmitter being configured to emit a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse of the second driving signal is included in a frequency power spectrum of a transmitting pulse of the first driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, 
wherein the transmitter is configured to emit a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse of the second driving signal is included in a frequency power spectrum of a transmitting pulse of the first driving signal (Fig. 6 shows that the signal peak of 0dB for the signal B is at a frequency of ~14MHz. The frequency band of the signal A is also shown and it has a magnitude data point as well at ~ 14MHz).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beach with Tetsuya’s teaching of a frequency showing a maximum strength in a frequency power spectrum of a transmitting pulse signal of the second driving signal that is included in the frequency power spectrum of a transmitting pulse signal of the first driving 

Regarding claim 2, modified Beach teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Beach further teaches an ultrasound diagnostic apparatus, wherein the central processing unit (Processing and Control 30 and System Controller 22 in Fig. 2) selects one of the first driving signal or the second driving signal from the plurality of driving signals with the different driving waveforms for each of the transducer groups (Col. 8, lines 57-67, teach that the intensity from the imaging array is greater than the intensity from the HIFU pulse), 
wherein, the transmitter generates the selected driving signal and outputs the selected driving signal to a transducer group of the plurality of transducer groups corresponding to the driving signal (Col. 5, lines 54-67, teach that the transmitters 26 drive each individual element of the ultrasound array. Each element is controlled, delayed, and focused. Col 6, lines 1-8, teach that the focus control, provides control on the firing of the transducer elements. Col. 5, line 54 to Col. 6, line 8, teaches the aperture control determines which transducer elements are activated by the transmitter at a given time and the focus control defines the respective delays for the firing of the active transducer elements).

Regarding claim 3, modified Beach teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Beach further teaches ultrasound diagnostic apparatus wherein, the transmitter (Transmitter 26 in Fig. 2) generates the first driving signal and the second driving signal with a different driving waveform between the first transducer group and the second transducer group (Col. 5, lines 54-67, teach that the transmitters 26 drive each individual element of the ultrasound array. Each element is controlled, delayed, and focused. Col 6, lines 1-8, teach that the focus control, provides control on the firing of the transducer elements. Col. 8, lines 57-67, teach that the intensity from the imaging array is greater than the intensity from the HIFU pulse).

Regarding claim 4, modified Beach teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a -20 dB frequency band of the first driving signal is wider than a -20 dB frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that a -20 dB frequency band of the first driving signal is wider than a -20 dB frequency band of the second driving signal (Fig. 6 teaches that the -20 dB frequency band of the signal A is wider than the -20 dB frequency band of the signal B. See modified Fig. 6 below).

    PNG
    media_image1.png
    768
    808
    media_image1.png
    Greyscale

Modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of a first signal with a wider -20 dB frequency band than the -20 dB frequency band of the second signal. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 5, modified Beach teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the transmitting 
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the transmitting pulse of the first driving signal transmitted from the first transducer group is smaller than a ratio of a -6 dB pulse width with respect to a -20 dB pulse width of the transmitting pulse of the second driving signal transmitted from the second transducer group (Fig. 6 teaches that the -20 dB frequency band of the signal A is wider than the -20 dB frequency band of the signal B. Fig. 6 further teaches that the -6 dB frequency band of the signal A is wider than the -6 dB frequency band of the signal B. However, the ratio of the -6 dB/-20 dB of A (About 0.58) is smaller than the -6 dB/-20 dB of signal B (About 0.71). See modified Fig. 6 below).

    PNG
    media_image2.png
    780
    808
    media_image2.png
    Greyscale

Modified Fig. 6


Regarding claim 6, modified Beach teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the transmitting pulse signal of the first driving signal has a frequency band included in a -20dB transmitting frequency band of the ultrasound probe; 
wherein there are signal strength peaks on each of a lower frequency side of a central frequency of the -20 dB transmitting frequency band and a higher frequency side of the central frequency; and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength of the strength peaks.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal so that the frequency power spectrum of the transmitting pulse signal of the first driving signal has a frequency band included in a -20dB transmitting frequency band of the ultrasound probe (Paragraph 0024 teaches the monitoring of the pulse signals Sg’s peaks with respect to the frequency spectrum as seen in Fig. 5C); 
See modified Fig. 5C below); and 
wherein a signal strength in a frequency region between the signal strength peaks on each of the lower frequency side and the higher frequency side is -20 dB or more relative to a maximum value of a signal strength of the strength peaks (See modified Fig. 5C below).

    PNG
    media_image3.png
    371
    373
    media_image3.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of having a central strength greater than a reference and peaks on the lower higher frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 7, modified Beach teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the transmitting pulse signal of the second driving signal has a frequency band included in a -
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the transmitter generates the second driving signal so that the frequency power spectrum of the transmitting pulse signal of the second driving signal has a frequency band included in a -20 dB transmitting frequency band of the ultrasound probe and a maximum strength peak is on a lower frequency side than a central frequency of the -20 dB transmitting frequency band (See modified Fig. 5C below).

    PNG
    media_image4.png
    347
    568
    media_image4.png
    Greyscale

Modified Fig. 5C
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of having a peak strength in the second signal that is at a lower frequency than the center frequency. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 8, modified Beach teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
Col. 6, lines 34-52, teaches that the imaging array has 11 transducer elements (Elements 34a-34k) and the HIFU array has 14 elements (Elements 32a-32n). This shows ratio of imaging elements to the total number of elements is 11/25 or a percentage of 44%).

Regarding claim 9, modified Beach teaches the ultrasound diagnostic apparatus in claim 3, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the transmitter generates the first driving signal and the second driving signal so that, a signal strength of the first driving signal in a -20 dB transmitting frequency band of the ultrasound probe is greater than a signal strength of the second driving signal in a -6 dB transmitting frequency band of the second driving signal (See modified Fig. 6 below).

    PNG
    media_image5.png
    605
    686
    media_image5.png
    Greyscale

See modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of a first signal with a greater strength than the second signal with a strength at the -6 dB. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 11, modified Beach teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein, 
the transmitter and the receiver output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging; and 
the central processing unit extracts a higher harmonic wave component of one of the first driving signal or the second driving signal from the receiving signal and generates an ultrasound image based on the higher harmonic wave component.

the transmitter (Transmission unit 12) and the receiver (Reception unit 13) output the plurality of driving signals and generate the receiving signal according to tissue harmonic imaging (Paragraph 0060 teaches that the transmission and reception of multiple ultrasound signals are conducted according to tissue harmonic imaging); and 
the central processing unit (Image generation unit 14)extracts a higher harmonic wave component of one of the first driving signal or the second driving signal from the receiving signal and generates an ultrasound image based on the higher harmonic wave component (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Regarding claim 13, modified Beach teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein, the frequency band of a frequency power spectrum of the transmitting pulse of the first driving signal is wider than the frequency band of a frequency power spectrum of the transmitting pulse of the second driving signal, and the frequency band of the frequency pulse spectrum of the driving 
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein, the frequency band of a frequency power spectrum of the transmitting pulse of the first driving signal is wider than the frequency band of a frequency power spectrum of the transmitting pulse of the second driving signal, and the frequency band of the frequency pulse spectrum of the driving pulse signal of the first driving signal includes the frequency band higher than the frequency band of the frequency power spectrum of the transmitting pulse signal of the second driving signal (See modified Fig. 6 below).

    PNG
    media_image6.png
    691
    820
    media_image6.png
    Greyscale

Modified Fig. 6
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).


However, the combination of Beach and Wegner is silent regarding an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal.
In an analogous imaging field of endeavor, regarding the frequency observation of ultrasound signals, Tetsuya teaches an ultrasound diagnostic apparatus, wherein the ultrasound image data is data to perform tissue harmonic imaging based on the receiving signal (Paragraphs 0030-0031 teach that the image generation unit 14 includes a harmonic component extraction unit 14a. This harmonic component extraction unit 14a is able to extract harmonic components and is able to generate an image. Paragraph 0060 teaches tissue harmonic imaging).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach and Wegner with Tetsuya’s teaching of a conducting tissue harmonic imaging and extracting a higher harmonic component. This modified apparatus would allow a user to improve the quality of ultrasound images and obtain high-quality images as the resolution is improved by the controlling of the frequency band of the transmitted waves (Paragraph 0003 of Tetsuya).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beach et al. (US Patent 6,042,556) in view of Wegner (PGPUB No. US 2015/0080725) further in view of Tetsuya (JP 2014168555) further in view of Tanaka et al. (PGPUB No. US 2015/0313575).

Regarding claim 10, modified Beach teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the combination of Beach, Wegner, and Tetsuya is silent regarding an ultrasound diagnostic apparatus, wherein, the plurality of transducer groups are driven by a common driving voltage.
Fig. 3 shows that the power source 42 indirectly provides voltage to the ultrasonic probe 100. Paragraph 0075 teaches that the ultrasonic probe can have a plurality of transducer groups. This is also seen in Fig. 11).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Beach, Wegner, and Tetsuya with Tanaka’s teaching of a common driving voltage for the transducer groups. This modified apparatus would allow a user to conduct micro-beamforming and reduce the required amount of electrical circuitry. Additionally, the modified apparatus would allow for the of ultrasound images with high spatial resolution (Paragraph 0007 of Tanaka).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793